   HEATHER E. WILLIAMS, #122664
 1 Federal Defender
   LINDA ALLISON, #179741
 2 Assistant Federal Defender
   STACIE JACKSON
 3 Certified Student Attorney
   Designated Counsel for Service
 4 801 “I” Street, 3rd Floor
   Sacramento, CA 95814
 5
   Attorney for Defendant
 6 JANGBAHADUR SINGH

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-00273-EFB
12
                                     Plaintiff,          STIPULATION AND [PROPOSED] ORDER TO
13                                                       CONTINUE STATUS CONFERENCE
                              v.
14                                                       DATE: October 23, 2018
     JANGBAHADUR SINGH,                                  TIME: 9:00 a.m.
15                                                       COURT: Hon. Edmund F. Brennan
                                    Defendant.
16

17
                                                     STIPULATION
18
            Defendant JANGBAHADUR SINGH, by and through his counsel of record, LINDA ALLISON,
19
     and plaintiff United States of America, by and through its counsel of record, ERIC J. CHANG, hereby
20
     stipulate as follows:
21
            1.       By previous order, the Court scheduled a status conference on October 23, 2018. By this
22
     stipulation, the parties now jointly move to continue the status conference to November 26, 2018 at 9
23
     a.m. This will allow the parties additional time to review discovery and prepare.
24
     IT IS SO STIPULATED.
25
     Dated: October 15, 2018                              HEATHER E. WILLIAMS
26
                                                          Federal Defender
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        1
      STATUS CONFERENCE
                                                            /s/ Linda Allison________________
 1                                                          LINDA ALLISON
                                                            Assistant Federal Defender
 2
                                                            Attorney for Defendant
 3                                                          JANGBAHADUR SINGH

 4

 5    Dated: October 15, 2018                               /s/ Linda Allison for
                                                            ERIC J. CHANG
 6                                                          Special Assistant U.S. Attorney
                                                            Attorney for Plaintiff
 7
                                                            By agreement via email
 8

 9
                                                 [PROPOSED] ORDER
10
            The status conference currently scheduled for October 23, 2018 at 9 a.m. is CONTINUED to
11
     November 26, 2018 at 9 a.m.
12
            IT IS SO ORDERED,
13
     DATED: October 16, 2018.
14
                                                       THE HONORABLE EDMUND F. BRENNAN
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      2
      STATUS CONFERENCE
